SULLIVAN, Judge,
dissenting.
To require evidence of the specific month, day and year of the commission of the second prior felony, when the sequential requirement has been otherwise established, is to elevate form over substance.
As noted by the majority opinion, Youngblood v. State (1987) Ind., 515 N.E.2d 522, 528, reversed an habitual offender determination because "there was no evidence before the jury to prove that the commission of the second felony was after the date of sentencing on the first felony." The situation before us is decidedly different and meets the test of Youngblood. Again, as noted by the majority, Officer Hignite clearly testified without objection that the *93second offense was committed after sentencing on the first felony.
I fail to understand or appreciate the basis for the reversal. - Accordingly, I would affirm the decision of the trial court.